Case 2:17-cr-00583-JMA Document 110 Filed 04/14/20 Page 1 of 4 PageID #: 1517




                               EDELSTEIN & GROSSMAN
                                       Attorneys at Law
                                  501 Fifth Avenue, Suite 514
                                     New York, NY 10007
                                      Tel: (212) 871-0571
                                      Fax: (212) 922-2906
                                jonathan.edelstein.2@gmail.com
                                             ______

                                                                                      April 14, 2020
VIA ELECTRONIC CASE FILING
Hon. Joan M. Azrack
United States District Court
Eastern District of New York
924 Federal Plaza
Central Islip, NY 11722


              Re: United States v. Trimarco, Docket No. 17-CR-583 (S-1) (JMA)


Your Honor:

       The undersigned, attorneys for defendant Vincent Trimarco, respectfully write in response
to the government's letter submission of April 9, 2020 (Doc. 109) and in further support of
defendant’s motion to dismiss and/or to require the government to proceed only as to the alleged
scheme to defraud Rebecca Schaeffer.

        The government's response fails to grapple with the logical and legal impossibility of the
allegations in the superseding indictment. Not only does the S-1 indictment "allege that [Gary
Eriksen] was both a victim and a co-conspirator in the same scheme" (Doc. 109 at 1), but it alleges
that a scheme against Mr. Eriksen seamlessly turned into a conspiracy with him against a third
party – and that even after Mr. Eriksen allegedly made an alliance with defendant Trimarco, he
continued to be a victim. And not only that, but the scheme against Mr. Eriksen allegedly
continued even after the issuance of a judicial declaration that the property in question was not his.
An allegation that Mr. Trimarco engaged in a scheme “to defraud the beneficiary or beneficiaries
of [Scott Eriksen’s] estate” (Doc. 90, ¶ 10), however artfully phrased, simply cannot encompass
such logical contortions.

       To begin with, contrary to the government's contention, the original indictment did not
charge a single scheme. As discussed in defendant's prior submissions, the indictment alleged a
scheme to defraud Rebecca Schaefer under the heading "The Theft of Settlement Funds by
TRIMARCO and [Gary Eriksen]" (Doc. 1, ¶¶ 11-20) and then, under the separate heading
"Additional Theft of Settlement Funds by TRIMARCO," alleged that "[t]he defendant VINCENT
                                             3
Case 2:17-cr-00583-JMA Document 110 Filed 04/14/20 Page 2 of 4 PageID #: 1518



J. TRIMARCO JR. also engaged in a scheme to defraud [Mr. Eriksen] of the Settlement Funds"
(id., ¶ 21) (emphasis added). If there were in fact a single scheme alleged in the original
indictment, there would have been no need to use the word "also."

         The government also disputes defendant's reading of United States v. Reifler, 446 F.3d 65
(2d Cir. 2006) and United States v. Lazarenko, 624 F.3d 1247 (9th Cir. 2010). In the government's
opinion, Reifler and Lazarenko held that "co-conspirator" and "victim" are mutually exclusive
categories only for purposes of restitution, not for purposes of criminal liability. (Doc. 109 at 2).
It is true that both the Reifler and Lazarenko cases were decided in the context of restitution.
However, the issues of restitution and criminal liability cannot be separated, because in fraud
cases, restitution is mandatory. If Mr. Trimarco is convicted of a scheme to defraud inter alia
Gary Eriksen, then Mr. Eriksen's estate will be entitled to mandatory restitution, which will place
this Court in exactly the position forbidden by Reifler and Lazarenko, i.e., determining the share of
ill-gotten gains to which Gary Eriksen's estate is entitled.1 Moreover, in neither Reifler nor
Lazarenko was the defendant actually charged with a single scheme in which the same person was
both an alleged victim and an alleged co-participant,2 and therefore, the decisions in those cases
certainly cannot be said to support the government's claim that simultaneous victim and
co-conspirator status is possible.

         But even if it is theoretically possible for Mr. Eriksen to be a participant and victim of the
same scheme at the same time – which it is not – such possibility does not exist as to the particular
scheme alleged in this case. Once again, the S-1 indictment posits a "scheme" in which Mr.
Eriksen started out as the only target, and then switched sides seamlessly to become a perpetrator.
The government does not cite now, and has never cited in any of its submissions, any case in which
a victim of a scheme – much less the sole initial victim – can become a perpetrator but the scheme
still remains the same.



       1
          Nor would this be a theoretical exercise, given that Gary Eriksen had two sons who
would be joint heirs. Part of any funds awarded to his estate would go to Rebecca Schaeffer as
sole distribute of Scott Eriksen, but another part would go to Gary Eriksen Jr. Thus, any future
award of restitution to the Gary Eriksen estate would have the effect of reducing the restitution
available to Rebecca Schaeffer. The complications entailed by this situation are yet another
reason why it would be untenable for the Court to characterize Mr. Eriksen as both conspirator and
victim.
       2
          In Lazarenko, the defendant, a former Prime Minister of Ukraine, was charged with
extorting money from one Peter Kiritchenko, and was charged with a separate money-laundering
scheme in which Kiritchenko was a co-participant. See United States v. Lazarenko, 564 F.3d
1026, 1030-32 (9th Cir. 2009). Likewise, Reifler was not charged with defrauding his
co-conspirator, Laken; instead, the victims in the Reifler case were (i) union pension funds, and (ii)
the investing public, via manipulation of stock prices. See Reifler, 446 F.3d at 70-81. This is a
far cry from the situation at bar, where the government alleges that one person was simultaneously
a participant and victim of the same scheme.
                                                  3
Case 2:17-cr-00583-JMA Document 110 Filed 04/14/20 Page 3 of 4 PageID #: 1519



        Nor do the government's opposition arguments reckon with the fact that, as of August
2012, there was a judicial declaration that all the disputed funds belonged to Rebecca Schaeffer
and not to Gary Eriksen. The government cites no authority holding that there can be a scheme to
defraud Mr. Eriksen of what was not his. Moreover, the government's theory of how Mr. Eriksen
remained a victim after August 2012 – namely, that Mr. Trimarco allegedly double-crossed him
and failed to give him his "proper" share of the ill-gotten gains – is an affront to the courts. To
hold that a person can be charged with defrauding his co-conspirators by not dividing the spoils
equitably would be to place the federal courts in the role of policing honor among thieves. The
issue of whether "one or more conspirators may have cheated their comrades" is not the business
of the United States courts. See Lazarenko, 624 F.3d at 1251; accord Morente v. Morente, 2000
WL 264329, *3 (Del. Chancery 2000) (the courts "do not enforce the code of honor among
thieves"). It is thus not surprising that the government has failed to find a single case allowing
criminal fraud charges on such a basis, and this Court should not be the first.

        Hence, despite the government's efforts to paper over the logical impossibilities of this case
by pleading a single scheme to defraud "one or more beneficiaries of [Scott Eriksen's] estate," the
duplicity in the indictment remains. Since specific allegations in indictments take precedence
over generalized ones, see United States v. Gabriel, 920 F. Supp. 498, 506 (S.D.N.Y. 1996), citing
Papasan v. Allain, 478 U.S. 265, 283 (1986), a boilerplate allegation of a scheme to defraud "one
or more beneficiaries" whoever they may be cannot overcome the detailed factual recitations that
make clear that there were two separate schemes, one of which – the one against Gary Eriksen –
perforce ended in August 2012. Therefore, this Court should find that the indictment is
duplicitous, requiring that the government elect which scheme to go forward on – and that, since
any possible scheme against Gary Eriksen ended more than five years prior to the original
indictment, the only alleged scheme on which the government can elect to proceed is that against
Rebecca Schaeffer.

        Finally, contrary to the government's contention, an allegation of a scheme to defraud "one
or more beneficiaries" of the Scott Eriksen estate does broaden the charges beyond what was
alleged in the original indictment. The original indictment alleged two victims – Rebecca
Schaefer (identified as Individual # 2) and Gary Eriksen (identified as Co-Conspirator # 1). The
superseding indictment, in contrast, opens the door to other potential "beneficiaries" – meaning
that, even if the specific transactions alleged are the same, the government is free to pursue
additional theories of liability. Moreover, the government's opposition submission does not
dispute plaintiff's showing that the original grand jury was misled as to material facts including the
substance of relevant court orders. (Doc. 97 at 3). This Court should therefore find that any
single scheme alleged in the superseding indictment does not relate back to the original indictment
and that if the government seeks to go forward on any such scheme, it must accept a start date of
February 2015. See generally United States v. Rutkoske, 506 F.3d 170, 175 (2d Cir. 2007).

       The Court’s consideration in this matter is appreciated.




                                                  3
Case 2:17-cr-00583-JMA Document 110 Filed 04/14/20 Page 4 of 4 PageID #: 1520



                                                     Respectfully submitted,

                                                     /s/ Jonathan I. Edelstein

                                                     Jonathan I. Edelstein

                                                     /s/ Dennis J. Ring

                                                     Dennis J. Ring
                                                     Attorneys for Defendant


Cc:   All Counsel (Via ECF)




                                      3
